Title: William Allen to James Madison, 19 January 1831
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                Jany 19. 1831.
                            
                        
                        
                        As requested in yours of the 14th. I shall exercise the best judgment in my power in the sale of your Flour
                            now on hand as well as that to be delivered, and when sold advise you. The quantity now on hand is One hundred &
                            fifty one barrels Superfine; the four loads first brought down (56 barrels) having been sold from the Waggons when
                            delivered. The balance according to my books is at present 5 89/100 Dollars in my favour. There has been a dividend
                            declared on your Turnpike Stock payable on the 15th instant of $87 86/100 and there is due the Bank for Discounts upon
                            your note $104 46/100. An order from you directed to the Trear. of the Turnpike Company will be necessary to enable me to
                            draw it, if it is your will for me to do so. I am Very respectfully
                        
                        
                            
                                William Allen
                            
                        
                    